          Case 2:19-cv-01132-JCM-EJY Document 67 Filed 12/28/20 Page 1 of 3




 1   COOLEY LLP
     JESSICA VALENZUELA SANTAMARIA
 2   (Admitted pro hac vice)
     3175 Hanover Street
 3   Palo Alto, CA 94304-1130
     Telephone:    (650) 843-5000
 4   Facsimile:    (650) 849-7400
     Email:        jvs@cooley.com
 5
     RANDALL R. LEE
 6   (Admitted pro hac vice)
     JASMIN F. MOTLAGH
 7   (Admitted pro hac vice)
     1333 2nd Street, Suite 400
 8   Santa Monica, CA 90401
     Telephone:    (310) 883-6400
 9   Facsimile:    (310) 883-6500
     Email:        randall.lee@cooley.com
10
     DICKINSON WRIGHT PLLC
11   MICHAEL N. FEDER, Nevada Bar No. 7332
     Email: mfeder@dickinson-wright.com
12   3883 Howard Hughes Parkway, Suite 800
     Las Vegas, NV 89169
13   Telephone: (702) 550-4400
     Facsimile: (844) 670-6009
14
     Attorneys for Defendants Johnny R. Thomas and
15   John C. Francis

16                             UNITED STATES DISTRICT COURT
17                                  DISTRICT OF NEVADA

18
19   SECURITIES AND EXCHANGE COMMISSION,                 Case No. 2:19-cv-1132-JCM-EJY
20               Plaintiff,                              STIPULATION AND
          vs.                                            [PROPOSED] ORDER FOR
21
                                                         EXTENSION OF TIME
22   JOHNNY R. THOMAS,                                   FOR DEFENDANTS TO
     ROBERT C. POTTS,                                    FILE RESPONSE TO
23   JONATHAN BRETT WOODARD, and                         PLAINTIFF’S
     JOHN C. FRANCIS,                                    OBJECTIONS TO
24                                                       MAGISTRATE’S ORDER
                 Defendants.
25
                                                         [First Request]
26
27
28
                                                     1
            Case 2:19-cv-01132-JCM-EJY Document 67 Filed 12/28/20 Page 2 of 3




 1           Pursuant to Local Rule IA 6-1, Plaintiff Securities and Exchange Commission (“SEC”) and

 2   Defendants Johnny R. Thomas (“Thomas”) and John C. Francis (“Francis) (collectively, “Defendants”)

 3   stipulate and agree as follows:

 4           1.      On November 20, 2020, the Court granted in part and denied in part Defendants’ Motion

 5   to Compel Production of Documents. (Dkt No. 59.) Plaintiff was ordered to submit to the Court for in-

 6   camera review the interview notes that were discussed in open court during the November 20, 2020

 7   hearing on Defendants’ Motion to Compel.

 8           2.      On December 7, 2020, the Court issued an order directing Plaintiff to, among other

 9   things, review the Court’s proposed redactions to the interview notes. (Dkt. No. 64.) The order further

10   provided that the SEC may file a motion seeking changes to the Court’s proposed redactions and that

11   such motion shall be filed no later than thirty (30) court days following the date of the Court’s order.

12           3.      On December 21, 2020, Plaintiff filed Objections to Magistrate’s Order Compelling

13   Disclosure of “Facts” in Attorney Interview Notes (“Objections”). (Dkt. No 65.) Pursuant to local rules,

14   Defendants’ response to Plaintiff’s Objections are due by January 4, 2021.

15           4.      Counsel for Defendants will be unavailable for several days due to the upcoming holidays

16   and requested an extension from counsel for Plaintiff to file Defendants’ response to Plaintiff’s

17   Objections.

18           5.      The parties hereby stipulate and agree that an extension of the time for Defendants to file

19   a response is appropriate in light of the upcoming holidays and that Defendants’ deadline to file a

20   response to Plaintiff’s Objections be extended from January 4, 2021 to January 13, 2021. The parties

21   further stipulate and agree that Plaintiff’s deadline to file a reply brief in support of its Objections will be

22   January 20, 2021.

23           6.      The parties further hereby stipulate and agree that all deadlines established by the Court’s

24   December 7, 2020 order (Dkt. No. 64) shall be held in abeyance pending a ruling by this Court on

25   Plaintiff’s Objections. Further, if appropriate based on a ruling by this Court on Plaintiff’s Objections,

26   the Court will establish new deadlines for any remaining tasks that must be completed with respect to

27   the interview notes (i.e., redactions, privilege logs, and motions relating to same).

28
                                                             2
          Case 2:19-cv-01132-JCM-EJY Document 67 Filed 12/28/20 Page 3 of 3




 1   IT IS SO STIPULATED:

 2   Dated: December 23, 2020           Respectfully submitted,
 3
 4                                       /s/ Randall R. Lee
                                        Randall R. Lee
 5                                      Jessica Valenzuela Santamaria
                                        Jasmin F. Motlagh
 6                                      Cooley LLP
                                        1333 2nd Street, Ste. 400
 7                                      Santa Monica, CA 90401
 8                                      Randall.Lee@cooley.com
                                        -and-
 9
                                        Adam C. Trigg
10                                      Bergeson LLP
                                        111 N. Market Street, Ste. 600
11                                      San Jose, CA 95113
12                                      ATrigg@be-law.com

13                                      Attorneys for Defendants Thomas and Francis

14
15
     Dated: December 23, 2020            /s/ Suzanne J. Romajas
16                                      Suzanne J. Romajas
                                        Securities and Exchange Commission
17                                      100 F Street, NE
18                                      Washington, DC 20549-5971
                                        RomajasS@sec.gov
19
                                        Attorney for Plaintiff
20
21
22
     IT IS SO ORDERED:
23
     Date: December 28, 2020
24
                                        ___________________________________
25                                      UNITED STATES MAGISTRATE JUDGE
26
27
28
                                            3
